Stephens, J.
This was a suit to recover the value of an alleged shortage in a carload shipment of rags, the shortage being the difference in the alleged weight of the rags at the time of their delivery to the defendant' carrier and the weight of the rags when delivered to the consignee. In this case there was no presumption against the railroad company, but *68tlie plaintiff had the burden of affirmatively proving his case. The evidence as to how many pounds of rags were actually loaded in the car is too vague and uncertain to support a recovery for the plaintiff, and the court erred in overruling the motion for a new trial.
Decided July 16, 1919.
Action for damages; from Gordon superior court—Judge Tarver. September 28, 1918.
Tye, Peeples & Tye, O. N. Stan-, D. W. Blair, for plaintiff in error.
A. L. Henson, J. G. B. Erwin Jr., M. B. Eubanhs, contra.

Judgment reversed,


Broyles, P. J., and Bloodioorlh, J,, concur.